Title: To George Washington from Brigadier General Edward Hand, 15 January 1779
From: Hand, Edward
To: Washington, George


Sir
Minisink [N.Y.] 15th Jany 1779

Since my letter to your Excellency of the 10th I recd the Inclosed intelligence from the Susquehanna it justifies your Excellys doubts of the Success of an Attempt on Chemung at this Season—tho I have reason to think from Intelligence from an Other quarter, as much to be depended on, that the Strength of Chemung is greatly exagerated. the Strong parties that infested our frontiers—the last Summer & Fall did not Properly belong to that place—and are now generally return’d to their different Castles.
You will please to Observe that Col. Zebn Butler desires my directions as to preparing Boats at Wyoming—I have inform’d him that I would Consult your Excelly on the Expediency of the measure, & let him know your Pleasure—I have Also Shewn him that as my direction of the Troops on the Susquehanna depended soley on their Co-operating with those on this Station—I could not interfere with any dispositions made for the Immediate defence of that Country, indeed my unacquaintance with its Situation puts it out of my Power to do it with judgement were I even Authorised to Attempt it—Inclosed I send your Excy the Proceeding of the Genl Court Martial Orderd for the Trial of Lieutenant Cotoosky—or Rather Kokowski, of Count Pulaskis Legion—in the morning of the 11th that Gentn waited on me & tender’d his Commission which I did not think Proper to Accept of—he the next night deserted & has not been Since heard of—Probably he expects to reatch your Excy before you hear of his late Behaviour, & by that means be Allowed to resign without disgrace. By this Opertunity I send the Adjt Genl a return of the Troops under my Command—I am sir with much respect Your Excys Most Obedt & Most Hble Servt
Edwd Hand
